39 F.3d 1190
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Victor Edward REEVES, Defendant-Appellant.
No. 93-50785.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 16, 1994.Decided Nov. 2, 1994.

Before:  FEINBERG* SCHROEDER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Appellant's previous state sentence was for "conduct not part of the instant offense," and was properly counted by the district court as a "prior sentence" under U.S.S.G. Sec. 4A1.2(a)(1).  Appellant argues the sentence should not be treated separately because it would be considered a "related" offense under U.S.S.G. Sec. 4A1.2(a)(2), app. note 3.  This argument is misplaced:  The "related cases" provision of Sec. 4A1.2(a)(2) was not intended to define "conduct not a part of the instant offense," which is the only exception to considering a previous conviction a "prior sentence" under Sec. 4A1.2(a)(1).   United States v. Garcia, 909 F.2d 389, 392 (9th Cir.1990).


3
AFFIRMED.



*
 The Honorable Wilfred Feinberg, Senior United States Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3